Citation Nr: 1221580	
Decision Date: 06/20/12    Archive Date: 06/29/12

DOCKET NO.  06-22 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. M. Powell, Counsel



INTRODUCTION

The Veteran served on active duty from December 1965 to December 1968. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California. 

This appeal was previously presented to the Board in September 2009 and April 2011, at which time these issues were remanded for additional development.  The case has returned to the Board for additional appellate consideration.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In an April 2011 remand, the Board noted that the Veteran had been afforded a VA examination in February 2010 to determine the nature and etiology of his low back and right hip disabilities and that the examiner opined that they were not incurred in or otherwise related to service, because evidence of in-service back and right hip injuries could not be found in his service treatment records.  

In that remand, however, the Board specifically found that the Veteran participated in combat while serving in Vietnam and that his statements regarding his in-service low back and right hip injuries were competent and credible.  Therefore, the Board found that the basis of the February 2010 opinion was not adequate because the examiner failed to afford the Veteran the benefit of the 38 U.S.C.A. § 1154(b) presumption regarding his claimed in-service back or hip injuries.  Consequently, the Board found that a new VA medical opinion was required to address whether a current low back or right hip disability was causally related to a disease or injury incurred during military service.  The Board specifically indicated that the examiner should presume the credibility of the Veteran's self-reported history of back and hip injuries, insofar as such assertions were consistent with the circumstances, condition, or hardships of such service.

The requested VA opinion was provided in May 2011.  With respect to the low back disability, the examiner indicated, "As there is no corroborating evidence seen in the service jacket, the Rating Board, not the examiner, will make the decision whether or not this at least as likely as not to be related to military service."  As noted above, the Board directed that the examiner should presume that the Veteran injured his low back in service while in combat in Vietnam.  There is no evidence that the examiner even attempted to consider the Board's directives and/or provide an additional appropriate opinion in this regard.

Likewise, with respect to the Veteran's right hip disability, the examiner merely reiterated his February 2010 opinion that the Veteran's right hip disability was due to degenerative arthritis and not his military service. The examiner again failed to consider the Board's directives that it should be presumed that the Veteran injured his right hip while in combat in Vietnam and/or provide another appropriate opinion in this regard. 

Given the foregoing, the Board finds that compliance with the April 2011 remand has not been accomplished.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268 (1998).  Where the remand orders of the Board are not fully implemented, the Board itself errs in failing to insure compliance.  As such, the Board finds that this case is not ready for appellate review and must be remanded for further development.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the examiner who examined the Veteran in February 2010 and provided the May 2011 opinion.  The Veteran need not be re-examined unless such examination is found by the examiner to be necessary to address the questions posed by this remand.  The examiner should be asked to provide an opinion as to whether it is at least as likely as not that the Veteran's current disabilities of the low back and right hip were incurred during active military service, or result from injuries sustained therein, including while running from a military vehicle which came under enemy fire during his service in Vietnam.  In so stating, the examiner should presume the credibility of the Veteran's reports of unspecified low back and right hip injuries during military service.  A medical rationale for any opinion expressed should be provided. 

2.  If and only if the February 2010 examiner is not available, schedule the Veteran for a VA orthopedic examination to determine the etiology of any current low back and right hip disabilities.  The Veteran's claims folder should be forwarded to the examiner in conjunction with the examination.  All pertinent symptomatology and findings should be reported in detail.  After examining the Veteran and reviewing his claims file, the examiner should provide an opinion as to whether it is as likely as not that any current low back or right hip disabilities were incurred during military service, including while the Veteran was running from a military vehicle which came under enemy fire during his service in Vietnam.  In so stating, the examiner should presume the credibility of the Veteran's reports of unspecified low back and right hip injuries during military service.  A medical rationale for any opinion expressed should be provided. 

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


